Docket No. 110406.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




TH OMAS        VINCENT, Appellant, v. ALD EN -P ARK
                 STRATHMOOR, INC., Appellee.

                   Opinion filed March 24, 2011.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Thomas, Garman, Burke, and
Theis concurred in the judgment and opinion.
   Justice Freeman took no part in the decision.



                            OPINION

     This interlocutory appeal under Supreme Court Rule 308 (Ill. S.
Ct. R. 308 (eff. Feb. 26, 2010)) presents a single question of law:
Does a claim for punitive damages based on allegations of willful and
wanton violation of the Nursing Home Care Act (210 ILCS 45/1–101
et seq. (West 2006)) survive the death of the nursing home resident on
whose behalf the cause of action was brought? The circuit court
concluded that when the nursing home resident died, any claim she
might have had for punitive damages abated. The appellate court
agreed. 399 Ill. App. 3d 1102. We granted a petition by the
representative of the nursing home resident’s estate for leave to
appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010). For the reasons that
follow, we now affirm and remand to the circuit court for further
proceedings.

                           BACKGROUND
     Marjorie Vincent died in December of 2006 while a resident of
Alden-Park Strathmoor, a long-term care facility in Rockford.
Following her death, Thomas Vincent, the legal representative of her
estate (hereinafter plaintiff), filed a three-count complaint against
Alden-Park Strathmoor (sometimes referred to herein as the facility)
in the circuit court of Winnebago County. Count I sought damages
from the facility on the theory that it had breached its duty under the
Nursing Home Care Act to refrain from neglecting or abusing
Marjorie and that it had failed to provide her with adequate medical
or personal care or maintenance. According to the complaint, Alden-
Park Strathmoor’s breach of duty caused Marjorie to suffer
“permanent and disabling injuries, resulting in loss of a normal life,
disfigurement, pain, suffering and anguish” and, ultimately, in her
death.
     Count III was predicated on the Nursing Home Care Act as well.
It alleged the same acts and omissions set forth in count I, but made
the additional charge that Alden-Park Strathmoor, “by and through its
agents, servants, employees and/or representatives,” had acted “with
conscious or reckless disregard for Marjorie[’s] health and safety” and
that its misconduct was willful and wanton. Count II was also based
on the same acts and omissions set forth in count I. Unlike counts I
and III, however, it was based on common law negligence principles
rather than violation of the Nursing Home Care Act.
     All three counts of plaintiff’s complaint requested compensatory
damages in excess of $50,000. Count II requested those damages
under the Wrongful Death Act (740 ILCS 180/1 et seq. (West 2006))
to compensate Marjorie’s three sons for the pecuniary losses they
suffered as a result of her death. Counts I and III, which sought
recovery for violations of the Nursing Home Care Act, were brought
by plaintiff in his capacity as representative of Marjorie’s estate
pursuant to the Survival Act (755 ILCS 5/27–6 (West 2006)). Those
counts demanded that defendant be required to pay actual damages
based on principles of vicarious liability pursuant to section 3–601 of


                                 -2-
the Nursing Home Care Act (210 ILCS 45/3–601 (West 2006)). They
also prayed for an award of statutory costs and attorneys fees under
section 3–602 of the Act (210 ILCS 45/3–602 (West 2006)).
    Although count III of plaintiff’s complaint alleged willful and
wanton misconduct, it did not request an award of punitive damages.
It could not. Causes of action asserted under the Nursing Home Care
Act are governed by article II of the Code of Civil Procedure (735
ILCS 5/2–101 et seq. (West 2000)), also known as the Civil Practice
Law (735 ILCS 5/1–101(b) (West 2000)), and by the Illinois Supreme
Court rules on civil proceedings in the trial court. Eads v. Heritage
Enterprises, Inc., 204 Ill. 2d 92, 99 (2003). Under section 2–604.1 of
the Code of Civil Procedure (735 ILCS 5/2–604.1 (West 2006)),
plaintiffs asserting causes of action for bodily injury or physical
damage to property based on negligence, or on products liability based
on any theory or doctrine, are not permitted to include in their
complaints a prayer for relief seeking punitive damages.1 That is so
even where punitive damages are permitted by law. If a plaintiff
wishes to pursue a claim for punitive damages, the law requires him
or her to first seek leave of court to amend his or her complaint to add
a prayer for such damages. A court may allow the amendment only
when a plaintiff has established at a hearing that he or she has “a
reasonable likelihood of proving facts at trial sufficient to support an
award of punitive damages.” 735 ILCS 5/2–604.1 (West 2006).
    While plaintiff did not include a prayer for punitive damages in
count III of his complaint, he did state in that count that he was
reserving the “right to bring a claim for punitive damages upon proper
motion and order pursuant to 735 ILCS 5/2–604.1 [(West 2006)].”
Without waiting to see if plaintiff would make such a motion, Alden-
Park Strathmoor filed a hybrid motion to dismiss or for judgment on
the pleadings pursuant to section 2–619.1 of the Code of Civil
Procedure (735 ILCS 5/2–619.1 (West 2006)).
    As grounds for seeking dismissal, Alden-Park Strathmoor asserted


  1
   As used in this provision, “negligence” refers generically to all types of
unintentional, non-strict-liability torts, including willful and wanton
misconduct. See Stojkovich v. Monadnock Building, 281 Ill. App. 3d 733,
741 (1996).

                                    -3-
that a report from a health professional submitted by plaintiff in
support of his wrongful-death claim was insufficient under section
2–622 of the Code of Civil Procedure (735 ILCS 5/2–622 (West
2006)).2 With respect to the pleadings, Alden-Park Strathmoor asked
the court to strike the provision in count III purporting to reserve the
right to pursue a claim for punitive damages. It argued that, as a
matter of Illinois law, punitive damages do not survive the death of
the person whose injuries serve as the basis for a cause of action
brought pursuant to the Survival Act. Because Marjorie, the person
injured in this case, had died, Alden-Park Strathmoor contended that
there were no circumstances under which plaintiff’s claim for punitive
damages could be sustained.
     The circuit court rejected Alden-Park Strathmoor’s assertion that
the health professional’s report filed by plaintiff failed to meet the
requirements of section 2–622, and that issue is no longer in dispute.
The circuit court agreed with the facility, however, that plaintiff could
never recover punitive damages based on violation of the Nursing
Home Care Act given that Marjorie was deceased. It therefore struck
from plaintiff’s complaint his request to reserve the right to pursue a
claim for punitive damages.
     On plaintiff’s motion, the circuit court made a written finding that
its order involved a question of law as to which there was substantial
ground for difference of opinion and that an immediate appeal would
materially advance the ultimate termination of the litigation. Plaintiff
then petitioned the appellate court for leave to appeal under Supreme
Court Rule 308 (Ill. S. Ct. R. 308 (eff. Feb. 26, 2010)). The appellate
court granted plaintiff’s petition, but rejected his argument that


    2
      Alden-Park Strathmoor’s motion to dismiss for failure to provide a
sufficient report under section 2–622 was worded broadly and did not single
out the wrongful-death claim asserted in count II. As plaintiff pointed out
in his response to the motion, however, and as Alden-Strathmoor
acknowledged in its reply to the objection, count II was the only portion of
plaintiff’s complaint to which the section 2–622 challenge was relevant.
That is so because the requirements of section 2–622 are inapplicable to
claims based on violation of the Nursing Home Care Act, as counts I and
III of plaintiff’s complaint were. Eads v. Heritage Enterprises, Inc., 204 Ill.
2d 92 (2003).

                                     -4-
Marjorie’s death should not preclude him from seeking punitive
damages based on alleged willful and wanton violations of the Nursing
Home Care Act in connection with Marjorie’s care. Reviewing the
applicable statutory provisions, legislative history, judicial precedent
and equitable considerations, the appellate court concluded any right
to punitive damages in this case abated with Marjorie’s death.
Accordingly, it determined that the circuit court had not erred in
striking plaintiff’s reservation of the right to seek punitive damages
and remanded the cause to the circuit court for further proceedings.
399 Ill. App. 3d 1102.
     As indicated earlier in this opinion, plaintiff filed a petition in our
court for leave to appeal, which we allowed. Ill. S. Ct. R. 315 (eff.
Feb. 26, 2010). We subsequently granted the Illinois Association of
Defense Trial Counsel leave to file a friend of the court brief in
support of defendant’s position. We also permitted the Illinois Trial
Lawyers Association to file a friend of the court brief in support of the
plaintiff. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). Because propriety of
the order granting defendant’s motion to strike turns on a question of
law certified by the circuit court as the basis for an interlocutory
appeal under Supreme Court Rule 308, our review is de novo. In re
M.M.D., 213 Ill. 2d 105, 113 (2004).

                             ANALYSIS
    Count III of plaintiff’s amended complaint, which reserved the
right to seek punitive damages, alleged that Alden-Park Strathmoor,
a nursing home owner and licensee, was responsible for willful and
wanton violations of the Nursing Home Care Act (210 ILCS
45/2–101 et seq. (West 2006)). The remedies available to redress
violations of the Nursing Home Care Act are addressed by sections
3–602, 3–603 and 3–604 of the statute (210 ILCS 45/3–602, 3–603,
3–604 (West 2006)). Section 3-602 provides that “[t]he licensee shall
pay the actual damages and costs and attorney’s fees to a facility
resident whose rights, as specified in Part 1 of Article II of this Act
[210 ILCS 45/2–101 through 2–113 (West 2006)], are violated.” 210
ILCS 45/3–602 (West 2006). Section 3–603 states that “[a] resident
may maintain an action under this Act for any other type of relief,
including injunctive and declaratory relief, permitted by law.” 210
ILCS 45/3–603 (West 2006). In addition, section 3–604 provides, in

                                    -5-
part, that the remedies afforded by the Act “are in addition to and
cumulative with any other legal remedies available to a resident.” 210
ILCS 45/3–604 (West 2006).
     None of the foregoing provisions expressly mentions punitive
damages. Our court has held, however, that plaintiffs who sue for
violation of the Nursing Home Care Act may “recover common law
punitive damages upon proof of willful and wanton misconduct on the
part of defendant.” Dardeen v. Heartland Manor, Inc., 186 Ill. 2d
291, 300 (1999). Common law punitive damages were recognized by
this court as an optional remedy even under a prior version of the
Nursing Home Care Act which contained an express provision for
statutory treble damages. See Harris v. Manor Healthcare Corp., 111
Ill. 2d 350, 362-65 (1986). That common law punitive damages may
be recovered where a plaintiff has established a willful and wanton
violation of the Act was reiterated by this court most recently in Eads
v. Heritage Enterprises, Inc., 204 Ill. 2d 92, 104 (2003). It has
become a settled principle of Illinois law. See, e.g., 13 Ill. Jur.
Personal Injury and Torts §30:25 (2005).
     The Nursing Home Care Act does not specifically address what
happens to a cause of action based on violation of the Act’s provisions
if the nursing home resident who is alleged to have been injured as a
result of the statutory violation has died. The courts have recognized,
however, that actions predicated on the Nursing Home Care Act do
not abate with the nursing home resident’s death. This state’s Survival
Act (755 ILCS 5/27–6 (West 2006)) allows a decedent’s
representative to maintain those common law or statutory actions
which had already accrued to the decedent prior to his death, and that
includes Nursing Home Care Act claims. See Myers v. Heritage
Enterprises, Inc., 332 Ill. App. 3d 514, 517 (2002); Pietrzyk v. Oak
Lawn Pavilion, Inc., 329 Ill. App. 3d 1043, 1044, 1049 (2002); 13 Ill.
Jur. Personal Injury and Torts § 30:25 (2005).
     Although common law punitive damages are available for willful
and wanton violations of the Nursing Home Care Act, and causes of
action based on the Nursing Home Care Act survive the death of the
nursing home resident alleged to have been injured as a result of
violation of the Act, it does not necessarily follow that common law
punitive damages may be recovered in a Nursing Home Care Act case
where, as here, the nursing home resident is deceased. That is so

                                 -6-
because of another basic principle of Illinois law: as a general rule, the
right to seek punitive damages for personal injuries does not survive
the death of the injured party. See Kleinwort Benson North America,
Inc. v. Quantum Financial Services, Inc., 181 Ill. 2d 214, 220 (1998)
(citing Ballweg v. City of Springfield, 114 Ill. 2d 107 (1986)); Froud
v. Celotex Corp., 98 Ill. 2d 324 (1983); Mattyasovszky v. West Towns
Bus Co., 61 Ill. 2d 31 (1975).
     That the right to recover punitive damages abates on death is
rooted in early common law rules under which tort actions were
regarded as punitive in character. As we discussed in McDaniel v.
Bullard, 34 Ill. 2d 487, 493 (1966),
         “[w]hen actions or causes ex delicto are merely vindictive or
         retaliatory—a kind of substitute for private war—they may
         well be thought incapable of being continued on behalf of a
         victim who is dead and can no longer be appeased, or against
         a deceased wrongdoer who can no longer be punished. (See
         F. Pollock, The Law of Torts, 13th ed. 1929, pp. 62-65.)
         Accordingly all actions or causes in trespass originally died
         with the person by whom or to whom the wrong was done.”
     Of course, a prayer for punitive damages is not, itself, a cause of
action. Punitive damages are merely a type of remedy. See Dardeen
v. Heartland Manor, Inc., 186 Ill. 2d at 300 (explaining that repeal of
statutory punitive damage provision merely affected remedy available
to plaintiff and did not deprive her of her cause of action). Because of
their punitive nature, however, punitive or exemplary damages have
continued to be viewed by the courts through the same “private war”
paradigm previously employed by the courts of Illinois in assessing
tort actions in general. See Mattyasovszky v. West Towns Bus Co., 61
Ill. 2d 31, 34 (1975) (citing McDaniel v. Bullard, supra).
Accordingly, though our conception of torts has changed and we
eventually recognized that most tort damages are compensatory in
nature and, as such, should be recoverable whether the injured party
is dead or alive (McDaniel v. Bullard, 34 Ill. 2d at 493-94), traditional
notions of abatement have been retained in Illinois with respect to
common law punitive damages, whose purpose is to punish and deter
rather than to compensate (see Mattyasovszky v. West Towns Bus Co.,
61 Ill. 2d at 33-36).
     That the right to recover common law punitive damages abates

                                   -7-
upon the death of the injured party has not been altered by the
Survival Act. See Ballweg v. City of Springfield, 114 Ill. 2d 117. The
Act merely affords relief from the common law rule of nonsurvival in
the specific instances set forth in its provisions. Froud v. Celotex
Corp., 98 Ill. 2d at 335. Accordingly, where a statutory cause of
action expressly incorporates a provision authorizing recovery of
punitive damages and the cause of action survives the death of the
injured party under the Act, we have held the right to pursue the
statutory punitive damages remedy will survive as well. See National
Bank of Bloomington v. Norfolk & Western Ry. Co., 73 Ill. 2d 160,
173-74 (1978) (holding that statutory claim for punitive damages
under Public Utility Act did not abate on injured person’s death). We
have never held, however, that a claim for punitive damages based on
a statutory cause of action will survive simply because the Survival
Act allows the underlying statutory cause of action to proceed. For a
punitive damage claim to survive, the award of such damages must be
expressly authorized by the statute on which the cause of action is
predicated, as it was in National Bank of Bloomington v. Norfolk &
Western Ry. Co., supra. If punitive damages are not specifically
permitted by the statute, any claim to those damages will be
extinguished upon the injured person’s death. See Duncavage v.
Allen, 147 Ill. App. 3d 88, 103 (1986) (where cause of action was
based on Consumer Fraud and Deceptive Business Practices Act (now
codified at 815 ILCS 505/1 et seq. (West 2006)), which did not
expressly authorize punitive damages, claim for punitive damages
based on violation of the statute did not survive the death of the
injured party and was properly dismissed).
    Since we first concluded that punitive damages must be expressly
authorized by the statute on which a plaintiff’s cause of action is
founded in order for a claim for such damages to survive following the
injured party’s death, the General Assembly has revisited the Survival
Act on multiple occasions. In so doing, it has never amended the Act
in a way that would alter our construction of the law. We therefore
regard that construction as having been incorporated into the statute.
Froud v. Celotex Corp., 98 Ill. 2d at 336.
    Under our construction of the Survival Act, it is clear that any
claim for punitive damages plaintiff may have been able to assert in
count III based on willful and wanton violation of the Nursing Home

                                 -8-
Care Act is untenable. That is so because the Nursing Home Care Act
does not contain a provision expressly authorizing punitive damages.
The Act did once contain an explicit treble damages provision, which
was punitive in nature, but that provision was eliminated from the law
in the mid-1990s. See Dardeen v. Heartland Manor, Inc., 186 Ill. 2d
at 294. On at least three occasions since then, the General Assembly
has declined to amend the Act to expressly provide for punitive
damages. See 399 Ill. App. 3d at 1112. No principle of statutory
construction permits this court to now read the Act as including such
an express punitive damages remedy. See In re Mary Ann P., 202 Ill.
2d 393, 409 (2002) (where legislature has not seen fit to amend the
statute to include a particular provision, we will not, under the guise
of statutory construction, inject such a provision into the statute);
Hines v. Department of Public Aid, 221 Ill. 2d 222, 230 (2006) (court
must enforce statute as written and may not annex new provisions or
substitute different ones, or read into the statute exceptions,
limitations, or conditions which the legislature did not express). For
us to do so would contravene basic principles of separation of powers.
People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 297 (2003).
     Plaintiff argues that even though the Nursing Home Care Act does
not specifically authorize punitive damages, punitive damages play an
integral role in the statutory scheme promulgated by the legislature
and strong equitable considerations militate in favor of allowing a
claim for common law punitive damages to survive a nursing home
resident’s death. There is some appellate court authority to support
plaintiff’s position. In Raisl v. Elwood Industries, Inc., 134 Ill. App.
3d 170, 175-77 (1985), for example, a panel of the appellate court
opined that a count seeking punitive damages in an action for
retaliatory discharge predicated on the Workers’ Compensation Act
(now codified at 820 ILCS 305/1 et seq. (West 2006)) was viable,
notwithstanding discharged employee’s death, because, though not
expressly provided for by the legislature in the Act, such damages are
necessary to effectuate the statute’s purposes. The appellate court in
this case correctly noted, however, that the approach taken by Raisl
and the other authorities cited by plaintiff is premised on a misreading
of our decision in Mattyasovszky v. West Towns Bus Co., supra, and
cases which followed. 399 Ill. App. 3d at 1114-15; accord Marston v.
Walgreen Co., 389 Ill. App. 3d 337, 344-45 (2009). As we have just

                                  -9-
explained, what our precedent requires is that there be express
statutory authorization for punitive damages in order for a punitive
damage claim to survive the injured person’s death under the Survival
Act. No such express authorization can be found in the Nursing Home
Care Act. The Nursing Home Care Act does not provide for statutory
punitive damages. It merely permits recovery of common law punitive
damages where the right to such damages has been established. See
Dardeen v. Heartland Manor, Inc., 186 Ill. 2d at 300. Under Illinois
law, any right to common law punitive damages is lost once the
injured party has died.
     In reaching this conclusion, we are not unmindful of the
substantial policy arguments which can be marshaled both for and
against allowing common law punitive damages to be recovered based
on willful and wanton violations of the Nursing Home Care Act even
if the injured nursing home resident is no longer living. We note
simply that such arguments are properly directed to the General
Assembly, not this court. See Froud v. Celotex Corp., 98 Ill. 2d at
335.

                           CONCLUSION
    For the foregoing reasons, the circuit and appellate courts
correctly concluded that the right to punitive damages based on willful
and wanton violation of the Nursing Home Care Act (210 ILCS
45/1—101 et seq. (West 2006)) abates on the death of the nursing
home resident alleged to have been injured by those violations.
Because the nursing home resident involved in this case is deceased,
there is no set of circumstances under which plaintiff could recover
punitive damages even if he succeeded in establishing willful and
wanton violations of the Nursing Home Care Act by Alden-Park
Strathmoor. Accordingly, the circuit court did not err when it granted
the facility’s motion to strike from count III of plaintiff’s amended
complaint his reservation of the right to pursue recovery of punitive
damages, and its judgment was properly upheld by the appellate court.
We therefore affirm and remand to the circuit court for further
proceedings consistent with this opinion.




                                 -10-
   Affirmed;
   cause remanded.

   JUSTICE FREEMAN took no part in the consideration or
decision of this case.




                         -11-